Exhibit 10.1

REAL ESTATE SALES CONTRACT AND ESCROW INSTRUCTIONS

THIS REAL ESTATE SALES CONTRACT AND ESCROW INSTRUCTIONS (this “Agreement”) is
made and entered into this 6th day of April, 2012 (“Execution Date”), by and
between IIT ACQUISITIONS LLC, a Delaware limited liability company (“Buyer”),
and K.T. RIVERSIDE I LLC, a Delaware limited liability company (“KT I”) and K.T.
RIVERSIDE, LLC, an Arizona limited liability company (“KT Riverside”) (KT I and
KT Riverside individually and collectively referred to herein as “Seller”).

1. SALE. Seller agrees to sell and convey to Buyer, and Buyer agrees to purchase
from Seller, on the terms and conditions set forth in this Agreement, the
Property (as hereinafter defined), including those certain buildings commonly
known as 4750-5050 W. Mohave Street, Phoenix, Arizona (the “Mohave Building”)
and 4747 W. Buckeye Road, Phoenix, Arizona (the “Buckeye Building”, and together
with the Mohave Building, the “Buildings”). For purposes of this Agreement,
(i) the Mohave Building, the Mohave Land, and all Leases, Improvements,
Contracts, Intangible Property and Personal Property (each, as hereinafter
defined) related thereto are herein referred to as the “Mohave Project,”; and
(ii) the Buckeye Building, the Buckeye Land, and all Leases, Improvements,
Contracts, Intangible Property and Personal Property related thereto are herein
referred to as the “Buckeye Project”. For purposes of this Agreement, the term,
“Property” shall mean collectively:

1.1. Land. Those certain parcels of land described in Exhibit A-1 attached
hereto (the “Mohave Land”), and Exhibit A-2, attached hereto (the “Buckeye
Land”, and together with the Mohave Land, the “Land”), together with all rights,
easements and interests appurtenant thereto, including, but not limited to, any
streets or other public ways adjacent to the Land and any water, oil or mineral
and gas rights owned by, or leased to, Seller.

1.2. Improvements. All improvements located on the Land, including, but not
limited to, the Buildings, and all other structures, systems, and utilities
associated with, and utilized by Seller in, the ownership and operation of the
Buildings (all such improvements being collectively referred to as the
“Improvements,” together with the Land, the “Real Property”).

1.3. Leases. Seller’s right, title and interest in all leases and other
agreements to occupy all or any portion of any or all of the Real Property that
are in effect on the Effective Date (as hereinafter defined), including, but not
limited to, any leases, licenses or occupancy agreements that Seller executes
and enters into prior to Closing pursuant to this Agreement (collectively, the
“Leases”), including, but not limited to, that certain Lease Agreement dated
August 10, 2010 (the “AMZ Lease”) by and between Amazon.com.AZDC LLC (“AMZ
Tenant”),as tenant, and KT I, as landlord.

1.4. Contracts. Those of the operating contracts and service contracts and other
comparable agreements (the “Contracts”) delivered by Seller to Buyer as part of
the Documents (as hereinafter defined) that Buyer expressly elects.

1.5. Intangible Property. Seller’s right, title and interest in all intangible
property, goodwill, rights and privileges owned by Seller related to or used in
connection with the Land and the Improvements (collectively, the “Intangible
Property”), including, without limitation, all permits, plans, records,
entitlements, tradenames (including the tradename “Riverside Industrial Center”
but expressly excluding any references to “Tratt”, “KTR” or “KTR Capital
Partners”), phone/facsimile numbers and other rights and appurtenances relating
to the Land and Improvements.

 

-1-



--------------------------------------------------------------------------------

1.6. Personal Property. Seller’s right, title and interest in any and all
tangible personal property owned by Seller and used exclusively in connection
with the maintenance of the Land and the Improvements (collectively, the
“Personal Property”).

2. PURCHASE PRICE.

2.1. Purchase Price. The total purchase price to be paid to Seller by Buyer for
the Property shall be ONE HUNDRED THIRTY ONE MILLION SIX HUNDRED SIXTY TWO
THOUSAND AND NO/100 DOLLARS ($131,662,000.00) (the “Purchase Price”). The
Purchase Price shall be allocated as follows: (i) ONE HUNDRED FIVE MILLION ONE
HUNDRED THOUSAND AND NO/100 DOLLARS ($105,100,000.00) for the Mohave Project;
and (ii) TWENTY SIX MILLION FIVE HUNDRED SIXTY-TWO THOUSAND AND NO/100 DOLLARS
($26,562,000.00) for the Buckeye Project. Provided that all conditions precedent
to Buyer’s obligations to close as set forth in this Agreement (“Conditions
Precedent”) have been satisfied and fulfilled, or waived in writing by Buyer,
the Purchase Price shall be paid to Seller through Escrow Agent at Closing, plus
or minus prorations and other adjustments hereunder, by federal wire transfer of
immediately available funds.

2.2. Earnest Money. No later than two (2) business days after the complete
execution and delivery of this Agreement (the date upon which this Agreement has
been fully executed and delivered to both parties, the “Effective Date”), Buyer
shall deposit the sum of TWO MILLION FIVE HUNDRED TWENTY FIVE THOUSAND AND
NO/100 DOLLARS ($2,525,000.00) (the “Earnest Money”) as its earnest money
deposit for the Property in an escrow with Land Services USA, Inc. (“Escrow
Agent”). The Earnest Money, together with all interest earned thereon, is
hereinafter referred to as the “Deposit.” The Deposit shall be applied against
the Purchase Price at Closing. The Deposit shall be refundable to Buyer if Buyer
terminates the Agreement prior to the Review Period Expiration Date as provided
herein, or where this Agreement otherwise expressly provides for the Deposit to
be refunded to Buyer.

3. CLOSING. The purchase and sale contemplated herein shall be consummated at a
closing (“Closing”) to take place through an escrow with the Title Company (as
hereinafter defined) on the basis of this Agreement. The Closing shall occur on
or before ten (10) days after the Review Period Expiration Date (as hereinafter
defined), or at such other time as the parties may mutually agree upon in
writing (the “Closing Date”). Notwithstanding the foregoing, the risk of loss of
all or any portion of the Property shall be borne by Seller up to and including
the actual time of the Closing and wire transfer of the Purchase Price to
Seller, and thereafter by Buyer, subject, however, to the terms and conditions
of Section 12 below. Buyer and Seller shall execute and enter into such
supplemental escrow instructions as the Escrow Agent shall reasonably require
for purposes of defining its obligations hereunder provided that, as between
Buyer and Seller, the terms of this Agreement shall in all events control.

 

-2-



--------------------------------------------------------------------------------

4. PROPERTY INSPECTION.

4.1. Basic Property Inspection. To the extent not previously delivered to Buyer,
Seller shall deliver to Buyer all of the agreements, documents, contracts,
information, records, reports and other items described in Exhibit B attached
hereto (together with any documents made available, the “Documents”) that are in
its possession. The Documents that are furnished or made available to Buyer
pursuant to this Section 4.1 are being furnished or made available to Buyer for
information purposes only and without any representation or warranty by Seller
with respect thereto, express or implied, and may not be relied upon by Buyer,
except for any express representations and warranties of Seller that may be set
forth herein. At all times prior to Closing, including times following the
“Review Period Expiration Date” (which Review Period Expiration Date is defined
to be April 30, 2012), Buyer, its agents and representatives shall be entitled
to conduct a “Due Diligence Inspection,” which includes the rights to: (i) enter
upon the Real Property, on reasonable notice to Seller, to perform inspections
of the Real Property and environmental studies and investigations of the Real
Property (including, without limitation, a so-called “Phase I” study);
(ii) examine and copy any and all books, records, correspondence, financial
data, and all other documents and matters, public or private, maintained by
Seller or its agents, and relating to receipts and expenditures pertaining to
the Real Property (excluding documents subject to the attorney-client privilege,
internal investor communications and confidential financial forecasts and
valuations); (iii) interview tenants of the Real Property (each, a “Tenant,” and
collectively, the “Tenants”); and (iv) make applicable inquiries by governmental
agencies. Buyer shall not conduct any physically intrusive investigations of the
Real Property without the prior written consent of Seller, which consent may be
withheld in Seller’s sole discretion. If, at any time on or prior to the Review
Period Expiration Date, Buyer, in its sole and absolute discretion, determines
that the results of any inspection, test or examination meet Buyer’s criteria
for the purchase, financing or operation of the Property in the manner
contemplated by Buyer and Buyer otherwise elects to acquire the Property in the
exercise of its sole discretion, Buyer shall send written notice to Seller
approving the Property (an “Approval Notice”) on or prior to 5:00 P.M. (Central
time) on or prior to the Review Period Expiration Date, in which event Buyer and
Seller shall proceed to Closing on and subject to the terms and conditions
contained herein. However, if Buyer fails for any or no reason to send an
Approval Notice on or prior to 5:00 P.M. (Central time) on the Review Period
Expiration Date in the exercise of its sole discretion, or if Buyer, in its sole
discretion, otherwise determines that the Property is unsatisfactory to it and
sends a written notice terminating this Agreement on or prior to 5:00 P.M.
(Central time) on the Review Period Expiration Date, this Agreement shall
terminate and the provisions of Section 18.8 governing a permitted termination
by Buyer of the entire Agreement shall apply.

4.2. Indemnification. Buyer hereby covenants and agrees that it shall cause all
studies, investigations and inspections performed at the Property pursuant to
this Section 4 to be performed in a manner that does not unreasonably disturb or
disrupt the business operations at the Real Property. In the event that, as a
result of Buyer’s Due Diligence Inspection, any damage occurs to the Real
Property, then Buyer shall promptly repair such damage at Buyer’s sole cost and
expense; provided that Buyer shall not be obligated to repair any adverse
condition discovered by Buyer at the Property as long as Buyer takes reasonable
steps to not exacerbate such condition. Buyer hereby indemnifies, protects,
defends and holds Seller harmless from and against any and all losses, damages,
claims, causes of action, judgments, damages, costs and

 

-3-



--------------------------------------------------------------------------------

expenses (including reasonable fees of attorneys) (collectively, “Losses”) that
Seller actually suffers or incurs as a result of (i) a breach of Buyer’s
agreements set forth in this Section 4.2 in connection with the Due Diligence
Inspection or (ii) physical damage to the Real Property or bodily injury caused
by Buyer or its agents, employees or contractors in connection with the right of
inspection granted under this Section 4.2; provided that such indemnity shall
not extend to any adverse condition merely discovered on the Property by Buyer
as long as Buyer takes reasonable steps to not exacerbate such condition. Prior
to Buyer entering the Real Property to conduct the inspections and tests
described above, Buyer shall obtain and maintain, or shall cause each of its
contractors and agents to maintain (and shall deliver to Seller evidence
thereof), at no cost or expense to Seller, general liability insurance, from an
insurer reasonably acceptable to Seller, in the amount of Two Million Dollars
($2,000,000.00) combined single limit for personal injury and property damage
per occurrence. Such policies shall name Seller as an additional insured party
and shall provide coverage against any claim for personal liability or property
damage caused by Buyer or its agents, representatives or consultants in
connection with such inspections and tests. Buyer and Buyer’s representatives
shall, in performing its Due Diligence Inspection, comply with the agreed upon
procedures and with any and all laws, ordinances, rules, and regulations
applicable to any or all of such procedures and the Real Property. Neither Buyer
nor Buyer’s representatives shall report the results of the Due Diligence
Inspection to any governmental or quasi-governmental authority under any
circumstances (except as may be required by law) without obtaining Seller’s
express written consent, which consent may be withheld in Seller’s sole
discretion. If this Agreement is terminated for reasons other than Seller’s
default, Buyer shall provide Seller with copies of any and all final, third
party reports prepared on behalf of Buyer as part of the Due Diligence
Inspection promptly after Buyer’s receipt of such reports; it being agreed that
such reports shall be delivered to Seller AS-IS, without any representation or
warranty by Buyer. The terms of this Section 4.2 shall survive the termination
of this Agreement.

5. TITLE AND SURVEY MATTERS.

5.1. Conveyance of Title. At Closing, Seller agrees to deliver to Buyer a
Special Warranty Deed (the “Grant Deed”) in the standard recordable form of the
Title Company, conveying the Real Property to Buyer, free and clear of all
liens, claims and encumbrances except for the Permitted Exceptions (as
hereinafter defined). Seller, at Seller’s sole cost, has delivered to Buyer a
commitment (the “Title Commitment”) issued by Land Services USA, Inc., as agent
for First American Title Insurance Company (the “Title Company”), for a ALTA
owner title insurance policy insuring Buyer (the “Title Policy”), in the full
amount of the Purchase Price and subject only to the Permitted Exceptions.

5.2. Survey. Seller has, at Seller’s sole cost, delivered to Buyer an ALTA
as-built survey of the Real Property (the “Survey”) prior to the Execution Date.

5.3. Defects and Cure. If the Title Commitment or the Survey (“Title Evidence”)
discloses unpermitted claims, liens, exceptions or conditions affecting the Real
Property (the “Defects”), said Defects shall be cured and removed by Seller from
the Title Evidence prior to Closing only if required in accordance with this
Section 5.3.

 

-4-



--------------------------------------------------------------------------------

5.3.1. Liquidated Defects. On or prior to Closing, Seller shall be
unconditionally obligated to cure or remove the following Defects (the
“Liquidated Defects”), whether described in the Title Commitment, or first
arising or first disclosed by the Title Company (or otherwise) to Buyer after
the date of the Title Commitment, and whether or not raised in a Title Objection
Notice (defined below): (a) liens securing a mortgage, deed of trust or trust
deed evidencing an indebtedness of Seller; (b) judgment liens against Seller or
its managing agent; (c) liens for delinquent real estate taxes or assessments;
(d) broker’s liens based on the written agreement of Seller or its managing
agent; and (e) any mechanics liens that are based upon a written agreement
between either (x) the claimant (a “Contract Claimant”) and Seller or its
managing agent, or (y) the Contract Claimant and any other contractor, supplier
or materialman with which Seller or its managing agent has a written agreement.
Notwithstanding anything to the contrary set forth herein, if, prior to Closing,
Seller fails to so cure or remove (or insure over, in a form and substance
reasonably acceptable to Buyer) all Liquidated Defects, then Buyer may either
(1) terminate this Agreement by written notice to Seller, in which event the
provisions of Section 18.8 governing a permitted termination by Buyer of the
entire Agreement shall apply; or (2) proceed to close with title to the Property
as it then is, with the right to deduct from the Purchase Price a sum equal to
the aggregate amount necessary to cure or remove (by endorsement or otherwise,
as reasonably determined by Buyer, acting in good faith) the Liquidated Defects.
Seller may extend Closing by up to ten (10) business days to cure and remove
Liquidated Defects.

5.3.2. Other Defects. On or prior to the date that is five (5) days prior to the
Review Period Expiration Date, Buyer may deliver one or more notices (each a
“Title Objection Notice”) to Seller specifying any lien, claim, encumbrance,
restriction, covenant, condition, exception to title or other matter disclosed
by the Title Evidence that is not a Liquidated Defect (“Other Defects”) that is
evidenced by the Title Evidence, and that renders title unacceptable to Buyer.
Seller shall be obligated to advise Buyer in writing (“Seller’s Cure Notice”)
within three (3) days after Buyer delivers any Title Objection Notice, which (if
any) of the Other Defects specified in the applicable Title Objection Notice
Seller is willing (in the exercise of its sole discretion) to attempt to cure
(the “Seller’s Cure Items”). If Seller fails to deliver a Seller’s Cure Notice,
Seller shall be deemed to have elected not to cure any Other Defects. Seller has
no obligation to cure or remove any Other Defects. In the event that Seller
fails to timely deliver a Seller’s Cure Notice, or in the event that Seller’s
Cure Notice (specifying Seller’s Cure Items) does not include each and every
Other Defect specified in each Title Objection Notice, then Buyer may by written
notice to Seller delivered on or prior to the Review Period Expiration Date
either (A) elect to terminate this Agreement by written notice to Seller, in
which event the provisions of Section 18.8 governing a permitted termination by
Buyer of the entire Agreement shall apply, or (B) proceed to close, accepting
title to the Property subject to those Other Defects not included in Seller’s
Cure Notice. In the event Seller is unable to cure and remove any Seller’s Cure
Items on or prior to Closing, Buyer may elect by written notice to Seller
delivered on or prior to Closing to either (A) elect to terminate this Agreement
by written notice to Seller, in which event the provisions of Section 18.8
governing a permitted termination by Buyer of the entire Agreement shall apply,
or (B) proceed to close, accepting title to the Property subject to those
Seller’s Cure Items that Seller has failed to cure and remove. For purposes of
this Agreement, the term, “Permitted Exceptions,” shall mean both (i) all liens,
claims, encumbrances, restrictions, covenants, conditions, matters or exceptions
to title (other than Liquidated Defects) that are set forth in the Title
Evidence, but not objected to by Buyer in a

 

-5-



--------------------------------------------------------------------------------

Title Objection Notice; (ii) any Other Defects that Seller elects, or is deemed
to have elected, not to cure, or those Seller’s Cure Items that Seller fails to
cure and remove but despite which Buyer nevertheless elects to close; (iii) the
rights of Tenants pursuant to the Leases; (iv) matters arising out of any act of
Buyer or Buyer’s representatives; and (v) local, state and federal laws,
ordinances, rules and regulations, including, but not limited to, zoning
ordinances

6. INDEPENDENT INVESTIGATION.

6.1. Buyer’s Independent Investigation.

6.1.1. By Buyer electing to proceed by delivering an Approval Notice, Buyer will
be deemed to have acknowledged and agreed that it has been given a full
opportunity to inspect and investigate each and every aspect of the Property,
either independently or through agents of Buyer’s choosing, including, without
limitation: (a) all matters relating to title and survey, together with all
governmental and other legal requirements such as taxes, assessments, zoning,
use permit requirements and building codes; and (b) the physical condition and
aspects of the Real Property, including, without limitation, the interior, the
exterior, the square footage within the improvements on the Real Property, the
structure, seismic aspects of the Real Property, the foundation, roof, paving,
parking facilities, utilities, and all other physical and functional aspects of
the Real Property. Such examination of the physical condition of the Real
Property may include, at Buyer’s election, an examination for the presence or
absence of Hazardous Substances. For purposes of this Agreement, “Environmental
Laws” shall mean: all past, present or future federal, state and local statutes,
regulations, directives, ordinances, rules, policies, guidelines, court orders,
decrees, arbitration awards and the common law, which pertain to environmental
matters, contamination of any type whatsoever or health and safety matters, as
such have been amended, modified or supplemented from time to time (including
all present and future amendments thereto and re-authorizations thereof). For
purposes of this Agreement, “Hazardous Substances” shall mean: any chemical,
pollutant, contaminant, pesticide, petroleum or petroleum product or by product,
radioactive substance, solid waste (hazardous or extremely hazardous), special,
dangerous or toxic waste, substance, chemical or material regulated, listed,
limited or prohibited under any Environmental Law.

6.1.2. Except as otherwise expressly provided in this Agreement or any closing
documents, Seller makes no representation or warranty as to the truth, accuracy
or completeness of any materials, data or information delivered by Seller to
Buyer in connection with the transaction contemplated hereby. Except as
otherwise provided in this Agreement or any closing documents, Buyer
acknowledges and agrees that all materials, data and information delivered by
Seller to Buyer in connection with the transaction contemplated hereby are
provided to Buyer as a convenience only and that any reliance on or use of such
materials, data or information by Buyer shall be at the sole risk of Buyer.
Without limiting the generality of the foregoing provisions, Buyer acknowledges
and agrees that (a) any environmental or other report with respect to the Real
Property which is delivered by Seller to Buyer shall be for general
informational purposes only, (b) Buyer shall not have any right to rely on any
such report delivered by Seller to Buyer, but rather will rely on its own
inspections and investigations of the Property and any reports commissioned by
Buyer with respect thereto, and (c) neither Seller, any affiliate of Seller nor
the person or entity which prepared any such report delivered by Seller to Buyer
shall have any liability to Buyer for any inaccuracy in or omission from any
such report.

 

-6-



--------------------------------------------------------------------------------

6.1.3. BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT OR ANY CLOSING DOCUMENTS, SELLER IS SELLING
AND BUYER IS PURCHASING THE PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS AND
THAT BUYER IS NOT RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHATSOEVER, EXPRESS OR IMPLIED, FROM SELLER OR THEIR AGENTS OR BROKERS, OR ANY
OTHER PERSON ACTING OR PURPORTING TO ACT ON BEHALF OF SELLER, AS TO ANY MATTERS
CONCERNING THE PROPERTY, INCLUDING WITHOUT LIMITATION: (i) the quality, nature,
adequacy and physical condition and aspects of the Real Property, including, but
not limited to, the structural elements, seismic aspects of the Real Property,
foundation, roof, appurtenances, access, landscaping, parking facilities and the
electrical, mechanical, HVAC, plumbing, sewage, and utility systems, facilities
and appliances, the square footage within the improvements on the Real Property
and within each tenant space therein, (ii) the quality, nature, adequacy, and
physical condition of soils, geology and any groundwater, (iii) the existence,
quality, nature, adequacy and physical condition of utilities serving the Real
Property, (iv) the development potential of the Real Property, and the Real
Property’s use, habitability, merchantability, or fitness, suitability, value or
adequacy of the Real Property for any particular purpose, (v) the zoning or
other legal status of the Property or any other public or private restrictions
on use of the Property, (vi) the compliance of the Real Property or its
operation with any applicable codes, laws, regulations, statutes, ordinances,
covenants, conditions and restrictions of any governmental or quasi-governmental
entity or of any other person or entity or the compliance of the Real Property
with Environmental Laws, (vii) the presence of Hazardous substances on, under or
about the Real Property or the adjoining or neighboring property, (viii) the
quality of any labor and materials used in any improvements on the Real
Property, (ix) the condition of title to the Real Property, (x) the value,
economics of the operation or income potential of the Property, or (xi) any
other fact or condition which may affect the Property, including without
limitation, the physical condition, value, economics of operation or income
potential of the Property.

6.1.4. Without limiting the above, upon the Closing and except for any express
representations and warranties set forth in this Agreement or in the closing
documents, Buyer on behalf of itself and its successors and assigns waives its
right to recover from, and forever releases and discharges, Seller, Seller’s
affiliates, Seller’s investment advisor, the partners, trustees, beneficiaries,
shareholders, members, managers, directors, officers, employees and agents and
representatives of each of them, and their respective heirs, successors,
personal representatives and assigns, from any and all demands, claims, legal or
administrative proceedings, losses, liabilities, damages, penalties, fines,
liens, judgments, costs or expenses whatsoever (including, without limitation,
court costs and attorneys’ fees and disbursements), whether direct or indirect,
known or unknown, foreseen or unforeseen, that may arise on account of or in any
way be connected with (i) the physical condition of the Real Property including,
without limitation, all structural and seismic elements, all mechanical,
electrical, plumbing, sewage, heating, ventilating, air conditioning and other
systems, the environmental condition of the Real Property and the presence of
Hazardous Substances on, under or about the Real Property, or (ii) any law or
regulation applicable to the Property, including, without limitation, any
Environmental Law and any other federal, state or local law.

 

-7-



--------------------------------------------------------------------------------

7. COVENANTS AND REPRESENTATIONS OF SELLER. From and after the Effective Date,
Seller hereby covenants with Buyer as follows:

7.1. Leasing Activities. Seller shall not execute and enter into any new lease,
license or occupancy agreement for all or some portion of the Real Property,
including, without limitation, any amendment, renewal, expansion or modification
to, or termination of, any Lease (all of the foregoing, a “New Lease”) unless
Seller obtains Buyer’s advance written consent to such New Lease, which consent
shall not be unreasonably withheld prior to the expiration of the Review Period
Expiration Date and which consent may be withheld in Buyer’s sole discretion
after the Review Period Expiration Date.

7.2. Estoppel Certificate. It shall be a Condition Precedent to Buyer’s
obligation to proceed to close hereunder that, at least three (3) business days
prior to the Closing, Seller delivers to Buyer an estoppel certificate from all
of the Tenants, which estoppel certificates shall be dated no earlier than
thirty (30) days prior to the Closing and without material and adverse
modification to the form of estoppel certificate attached hereto as Exhibit C or
such form as is required or permitted by any Tenant’s Lease (it being
acknowledged that AMZ Tenant is only required under the AMZ Lease to execute the
form of estoppel certificate attached to the AMZ Lease) and which indicate no
material adverse condition under the Lease (a “Conforming Estoppel”). If Seller
fails to timely deliver to Buyer a Conforming Estoppel from all Tenants, Buyer
may (as its sole remedy) either (i) proceed to Closing and waive such Condition
Precedent or (ii) terminate this Agreement by delivery of written notice to
Seller on or before the Closing, in which event the Deposit shall be promptly
returned to Buyer, and neither party shall have any further liabilities or
obligations hereunder except those liabilities and obligations that expressly
survive a termination of this Agreement.

7.3. New Contracts. Seller shall not amend any Contracts or enter into any new
contract with respect to the ownership and operation of the Property that will
survive the Closing, or that would otherwise affect the use, operation or
enjoyment of the Property after Closing, without Buyer’s prior written approval
(which approval shall not be unreasonably withheld prior to the expiration of
the Review Period Expiration Date and which consent may be withheld in Buyer’s
sole discretion after the Review Period Expiration Date). Seller shall, at
Seller’s sole cost, terminate all Contracts, including, but not limited to, all
management agreements, listing agreements and comparable agreement binding upon
the Real Property on or prior to Closing unless Buyer expressly elects to assume
such Contracts on or prior to the Review Period Expiration Date.

7.4. Operation of Property. From and after the Effective Date, Seller shall
operate and manage the Property in the same manner in which it is being operated
as of the Effective Date; provided, however, that Seller shall in no event be
obligated to perform any capital repairs or replacements (except for those
necessary to avoid default under the Leases). Seller shall also maintain all
current insurance policies that it is required to maintain under the Leases
and/or which it otherwise maintains as of the date hereof.

 

-8-



--------------------------------------------------------------------------------

7.5. Solicitation. During the term of the Agreement, Seller shall remove the
Property from the market for sale, and not solicit, accept or enter into any
negotiations or agreements with respect to the sale or disposition of any or all
of the Property, or any interest therein, or sell, contribute or assign any
interest in the Property.

7.6. Seller’s Representations and Warranties.

7.6.1. Authority. KT I is a Delaware limited liability company duly organized,
validly existing and in good standing under the laws of the state of its
organization and the State of Arizona. KT Riverside is an Arizona limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Arizona. Each Seller has the full right, power and
authority to enter into this Agreement and all documents contemplated hereby,
and consummate the transaction contemplated by this Agreement. All requisite
action has been taken by each Seller in connection with entering into this
Agreement, and will be taken by each Seller prior to the Closing in connection
with the execution and delivery of the instruments referenced herein, and the
consummation of the transaction contemplated hereby. Each of the persons and
entities signing this Agreement and the other documents contemplated by this
Agreement on behalf of each Seller has the legal right, power and authority to
bind each Seller.

7.6.2. No Conflicts. The execution, delivery and performance by Seller of this
Agreement and the instruments referenced herein and the transaction contemplated
hereby will not conflict with, or with or without notice or the passage of time
or both, result in a breach of, violate any term or provision of, or constitute
a default under any articles of formation, bylaws, partnership agreement (oral
or written), operating agreement, indenture, deed of trust, mortgage, contract,
agreement, judicial or administrative order, or any law to which Seller or any
portion of the Property is bound.

7.6.3. Consents; Binding Obligations. No approval or consent is required from
any person (including any partner, shareholder, member, creditor, investor or
governmental body) for Seller to execute, deliver or perform this Agreement or
the other instruments contemplated hereby or for Seller to consummate the
transaction contemplated hereby. This Agreement and all documents required
hereby to be executed by Seller are and shall be valid, legally binding
obligations of and enforceable against Seller in accordance with their terms.

7.6.4. No Bankruptcy. No petition in bankruptcy (voluntary or otherwise),
attachment, execution proceeding, assignment for the benefit of creditors, or
petition seeking reorganization or insolvency, arrangement or other action or
proceeding under federal or state bankruptcy law is pending against or
contemplated (or, to Seller’s Knowledge, threatened) by or against Seller or any
general partner or managing member of Seller.

 

-9-



--------------------------------------------------------------------------------

7.6.5. Tenant Leases and Contracts.

7.6.5.1. To Seller’s knowledge, the rent roll delivered with the Documents (the
“Rent Roll”) is the Rent Roll prepared by Seller in the ordinary course of its
business. To Seller’s knowledge, true, correct and complete copies of all Leases
and all amendments and guaranties relating thereto will be delivered to Buyer
with the Documents.

7.6.5.2. Except for any parties in possession pursuant to, and any rights of
possession granted under, the Leases shown on the Rent Roll, to Seller’s
knowledge, there are no leases, subleases, occupancies or tenancies or parties
in possession of any part of the Property. To Seller’s knowledge, Seller has not
granted to any party any option, rights of first refusal, license or other
similar agreement with respect to a purchase or sale of the Property or any
portion thereof or any interest therein other than to the AMZ Tenant under the
AMZ Lease. To Seller’s knowledge, AMZ Tenant has waived the right of first offer
to purchase for its benefit contained in Section 41 and Exhibit E of the AMZ
Lease (the “AMZ ROFO”) in connection with the sale of the Mohave Project
contemplated hereby by failing to exercise the AMZ ROFO in a timely manner in
response to the written notice to AMZ Tenant dated December 22, 2011 sent on
behalf of KT I offering AMZ Tenant the opportunity to exercise the AMZ ROFO and
purchase the Mohave Project (a copy of such notice is included in the
Documents), except that KT I, as landlord, is obligated under the AMZ Lease to
allow AMZ Tenant to again have the opportunity to exercise the AMZ ROFO if the
portion of the Purchase Price allocated to the Mohave Project is reduced in an
amount sufficient to require such additional opportunity under the AMZ Lease.

7.6.5.3. To Seller’s knowledge, (A) Seller has delivered to Buyer a copy of all
written listing agreements, commission agreements or agency agreements to which
Seller is party or in its possession pursuant to which a leasing commission or
finder’s fee may be owing in connection with the current term or any renewal or
expansion of the Leases (the “Existing Listing Agreements”); (B) all amounts due
under the Existing Listing Agreements in connection with the current term of the
Leases have been paid in full; and (C) such Existing Listing Agreements are
described on Exhibit G attached hereto. Except as shown in the Rent Roll or in
the Documents, all tenant improvement obligations, concessions and other tenant
inducements with respect to the current term of the Leases and owing pursuant to
the written agreements of Seller, have been fully paid and satisfied by Seller
(except that an internal audit has revealed that primarily as a result of KT I’s
general contractor overbilling certain construction expenses to KT I, as
landlord, AMZ Tenant may have a remaining tenant improvement allowance balance
of approximately $67,000 owing to it, such amount, the “Remaining Allowance
Amount”) and, to Seller’s knowledge, no such obligations, concessions or
inducements, nor any leasing commissions or finder’s fees will become payable in
the future on the basis of the written agreement of Seller in connection with
the renewal or expansion of any Lease other than as set forth in the Leases, the
Existing Listing Agreements or in any of the other Documents. Without limiting
the foregoing, to Seller’s knowledge, all leasing commissions, and all tenant
improvement obligations, concessions and other tenant inducements, which are
presently contemplated to be payable in the future with respect to the future
renewal or expansion of any of the Leases are set forth in the Leases, the Rent
Roll, the Documents or the Existing Listing Agreements. Except as set forth in
the Rent Roll or the Documents, and to Seller’s knowledge, Seller has not
received from any Tenant any written notice to cancel, renew

 

-10-



--------------------------------------------------------------------------------

or extend any Lease. To Seller’s knowledge, Seller has collected and remitted
security deposits in accordance with the requirements of the Leases and law.
Seller will use diligent good faith efforts to exactly identify the final amount
of the Remaining Allowance Amount and shall pay the same to AMZ Tenant, either
directly or in the form additional work, prior to Closing or credit it to Buyer
at Closing for payment to AMZ Tenant or, if not determined finally prior to
Closing, once determined unless paid to AMZ Tenant in cash or in the form of
additional work prior to or after Closing.

7.6.5.4. To Seller’s knowledge, the Contracts delivered with the Documents are
the only management, service, supply, repair and maintenance agreements,
equipment leases and all other contracts and agreements (excluding the Leases
and recorded instruments) with respect to or affecting the Property as of the
Effective Date to which Seller is party. To Seller’s knowledge, true, correct
and complete copies of all Contracts shall be provided to Buyer with the
Documents.

7.6.5.5. Seller has no actual knowledge of and has neither given nor received
any written notice of default with respect to any of the Contracts or Leases.

7.6.6. No Actions/Compliance With Laws. There are no actions, suits, proceedings
or claims pending, or to Seller’s knowledge, contemplated or threatened, before
any court, commission, regulatory body, administrative agency or other
governmental or quasi-governmental body with respect to the Property, or the
ability of Seller to consummate the transaction contemplated by this Agreement.
Seller has not received written notice of any violations of any Laws affecting
or applicable to any or all of the Property.

7.6.7. Hazardous Materials. Seller has not received written notice from any
governmental entity alleging that Seller is not in full compliance with
Environmental Laws.

7.6.8. Employees. There are no employees of Seller employed in connection with
the use, management, maintenance or operation of the Property whose employment
will continue after the Closing Date. There is no bargaining unit or union
contract relating to any employees of Seller.

7.6.9. Development Agreements. To Seller’s knowledge, Seller is not party to any
development agreements, improvement agreements or other comparable agreements
related to the Property with any city, county, state or other government
authority which impose any ongoing obligations on the Property or the owner of
the Property, other than any agreements recorded in the real property records of
Maricopa County, Arizona and the DSD Wastewater Line Agreement (With Wastewater
Line Repayment) dated November 7, 2006 between Tratt Properties and the City of
Phoenix. Further, to Seller’s knowledge, Seller has not petitioned for inclusion
of the Property into any special taxing or assessment authority or similar
governmental entity, except that the Mohave Project may be included in a Foreign
Trade Zone at the election of the AMZ Tenant.

7.6.10. Privilege Tax. Seller has paid to the City of Phoenix and the Arizona
Department of Revenue all privilege taxes owing on rental payments previously

 

-11-



--------------------------------------------------------------------------------

received under the Leases as of the Execution Date and Seller will continue to
pay all privilege taxes owing on rental payments collected under the Leases
prior to Closing to the extent owing prior to Closing.

7.6.11. Seller’s Knowledge. All references in this Agreement to “Seller’s
knowledge,” “Seller’s actual knowledge” or words of similar import shall refer
only to the actual (as opposed to deemed, imputed or constructive) knowledge of
Frank Ryan, the officer of KTR Capital Partners (an affiliate of Seller) charged
with supervising Seller’s property management of the Property, and Stephen J.
Butte, the officer of KTR Capital Partners (an affiliate of Seller) charged with
supervising Seller’s disposition of the Property, and Jonathan Tratt of Tratt
Properties, the person responsible for the development of the Property, without
inquiry or investigation of any kind, and, notwithstanding any fact or
circumstance to the contrary, shall not be construed to refer to the knowledge
of any other person or entity.

7.6.12. Limitations. The representations and warranties of Seller to Buyer
contained in Section 7.6 hereof (the “Seller Representations”), shall survive
the Closing Date and the delivery of the Grant Deed for a period of nine
(9) months. No claim for a breach of any Seller Representation, or the failure
or default of a covenant or agreement of Seller that survives Closing, shall be
actionable or payable unless (a) the breach in question results from, or is
based on, a condition, state of facts or other matter which was not disclosed
to, or actually known (as defined below) by, Buyer prior to Closing, and
(b) written notice containing a description of the specific nature of such
breach shall have been delivered by Buyer to Seller prior to the expiration of
said nine (9) month survival period, and an action with respect to such
breach(es) shall have been commenced by Buyer against Seller within nine
(9) months after Closing. Notwithstanding anything contained herein to the
contrary, the maximum amount that Buyer shall be entitled to collect from Seller
in connection with all suits, litigation or administrative proceedings resulting
from all breaches by Seller of any Seller Representations or any covenants of
Seller (or under the terms of all conveyance documents executed by Seller) shall
in no event exceed $2,500,000 in the aggregate (provided that the foregoing cap
shall not apply to the proration obligations set forth in Article 10 herein, to
a breach by Seller of its representation and warranty contained in
Section 7.6.10, to a breach of Seller’s representations/obligations set forth in
Section 17 or to Seller’s obligation with respect to payment of legal fees under
Section 18.10). Notwithstanding anything to the contrary contained herein, if
Buyer is notified in any Document, or in writing by Seller, or otherwise obtains
actual (as opposed to deemed, imputed or constructive) knowledge, that any
Seller Representation made by Seller is not true or correct as of the Effective
Date, or that such Seller Representation is not true or correct on or before the
Closing, or is notified in any Document, or in writing by Seller, or otherwise,
that Seller has failed to perform any covenant and agreement of Seller herein
contained and Buyer shall nevertheless acquire the Property notwithstanding such
fact, Buyer shall not be entitled to commence any action after Closing to
recover damages from Seller due to such Seller Representation(s) failing to be
true or correct (and Buyer shall not be entitled to rely on such Seller
Representation), or such covenant(s) and agreement(s) having failed to be
performed by Seller.

7.6.13. Representation Condition. It shall be a Condition Precedent to Buyer’s
obligation to proceed to Closing that all of the Seller Representations are true
and

 

-12-



--------------------------------------------------------------------------------

correct, in all material respects, as of the Closing Date. Notwithstanding
anything contained herein to the contrary, if any Seller Representation is
untrue or inaccurate in any material respect and Buyer becomes aware of such
untruth or inaccuracy prior to Closing, Buyer may elect, in its sole discretion
and as its sole remedy hereunder, at law or in equity, either to (i) terminate
this Agreement by delivery of written notice to Seller on or prior to Closing
(or the Review Period Expiration Date to the extent Buyer becomes aware of such
untruth or inaccuracy on or prior to the Review Period Expiration Date),
whereupon the Deposit shall be promptly returned to Buyer and neither party
shall have any further liability hereunder, except for those liabilities that
expressly survive a termination of this Agreement; or (ii) proceed to Closing
and accept the untruth or inaccuracy of such Seller Representation with no
further right to terminate the Agreement (or pursue any other right or remedy)
on the basis of the untruth or inaccuracy thereof.

8. SELLER’S CLOSING DELIVERIES. No later than one (1) business day prior to
Closing, Seller shall deliver or cause to be delivered to Buyer the following,
in form and substance acceptable to Buyer:

8.1. Deed. The Grant Deed, executed by Seller, in recordable form conveying the
Real Property to Buyer subject to the Permitted Exceptions.

8.2. Assignment of Leases and Contracts. Two (2) duly executed counterparts of
an Assignment and Assumption of Leases and Contracts (the “Assignment of Leases
and Contracts”) in the form attached hereto as Exhibit D.

8.3. Notices to Tenants. Notices to each of the Tenants under the Leases,
notifying them of the sale of the Real Property and directing them to pay all
future rent as Buyer may direct.

8.4. Closing Statement. A closing statement conforming to the proration and
other relevant provisions of this Agreement.

8.5. Entity Transfer Certificate. Entity Transfer Certification confirming that
Seller is a “United States Person” within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended.

8.6. Bill of Sale and General Assignment. Two (2) duly executed originals of a
bill of sale and general assignment, in the form attached hereto as Exhibit E
(the “Bill of Sale”), conveying good and marketable title to such Personal
Property and Intangible Property to Buyer.

8.7. Assignment of Declarant Rights and Estoppel. Such Assignment of Declarant’s
Rights as the Buyer may reasonably request from K.T. Riverside LLC as the
“Declarant” under that certain Amended and Restated Declaration of Covenants,
Conditions and Restrictions and Grant of Easements for Riverside Industrial
Center dated as of February 5, 2007.

 

-13-



--------------------------------------------------------------------------------

8.8. Other. Such other documents and instruments as may reasonably be required
by Buyer or the Title Company and that may be reasonably necessary or
appropriate to consummate this transaction and to otherwise effect the
agreements of the parties hereto.

9. CLOSING DELIVERIES. No later than one (1) business day prior to Closing Buyer
shall cause the following to be delivered to Seller:

9.1. Purchase Price. The Purchase Price, plus or minus prorations, shall be
delivered to the Title Company in escrow for disbursement to Seller.

9.2. Closing Statement. A closing statement conforming to the proration and
other relevant portions of this Agreement.

9.3. Assignment of Leases and Contracts. Two (2) Assignment of Leases and
Contracts executed in counterpart by Buyer.

9.4. Bill of Sale. Two (2) Bills of Sale executed in counterpart by Buyer

9.5. Other. Such other documents and instruments as may reasonably be required
by Seller or the Title Company and that may be reasonably necessary or
appropriate to consummate this transaction and to otherwise effect the
agreements of the parties hereto.

9.6. Title Company Closing Obligations. If and when Buyer and Seller have
deposited into escrow the matters required by this Agreement, Title Company
shall:

9.6.1. Deliver to Buyer: (1) the Grant Deed by causing it to be recorded in the
Official Records of the County of Maricopa, State of Arizona, and immediately
upon recording delivering to Buyer a conformed copy of the Grant Deed; (2) the
Assignment of Leases; (3) the Certificate of Non-Foreign Status; and (4) any
other deposits made by Seller pursuant to Section 8 above for delivery to Buyer.

9.6.2. Deliver to Seller: the Purchase Price, after satisfying the Closing
costs, prorations and adjustments, and any broker commission to be paid by
Seller pursuant to this Agreement, and the Assignment of Leases.

9.6.3. Deliver to Buyer: any funds deposited by Buyer, and any interest earned
thereon, in excess of the amount required to be paid by Buyer hereunder.

9.6.4. Deliver the Title Policy issued by the Title Company to Buyer.

10. PRORATIONS AND ADJUSTMENTS. The following shall be prorated and adjusted
between Seller and Buyer as of the Closing Date, except as otherwise specified:

10.1. Utilities and Operating Expenses. To the extent not paid by Tenants as a
component of Additional Rent (as hereinafter defined) or otherwise or utilities
are not transferred to the name of Buyer on the Closing, water, electricity,
sewer, gas, telephone and other utility charges based, to the extent
practicable, on final meter readings and final invoices, shall be

 

-14-



--------------------------------------------------------------------------------

prorated at Closing. To the extent not paid by Tenants as a component of
Additional Rent or otherwise, any operating expenses shall be prorated between
Buyer and Seller, with Seller receiving a credit for any operating expenses paid
by Seller and related to the period from and after Closing.

10.2. Security Deposits. The amount of all cash security and any other cash
tenant deposits then held by Seller, and interest due thereon, if any, shall be
credited to Buyer. Seller shall not apply any such security deposits during the
term of this Agreement without the prior written consent of Buyer, which consent
Buyer shall not be unreasonably withheld. To the extent there are letters of
credit, Seller shall deliver to Buyer the original letters of credit upon the
Closing, together with any and all required documentation required by the bank
to transfer the letter of credit to the name of Buyer. Seller agrees to
cooperate with Buyer to facilitate said transfer.

10.3. Base Rent. Buyer will receive a credit at Closing for the prorated amount
of all base or fixed rent payable pursuant to the Leases and all Additional
Rents (collectively, “Rent”) previously paid to, or collected by, Seller and
attributable to any period following the Closing Date. Rents are “Delinquent”
when they were due prior to the Closing Date, and payment thereof has not been
made on or before the Closing Date. Delinquent Rent shall not be prorated at
Closing. All Rent collected by Buyer or Seller from each Tenant from and after
Closing will be applied as follows: (i) first, to Delinquent Rent owed for the
month in which the Closing Date occurs (the “Closing Month”) attributable to
Buyer’s period of ownership, (ii) second, to any accrued Rents owing to Buyer,
and (iii) third, to Delinquent Rents owing to Seller for the period prior to
Closing. Any Rent collected by Buyer and due Seller will be promptly remitted to
Seller. Any Rent collected by Seller and due Buyer shall be promptly remitted to
Buyer. Buyer shall use reasonable efforts for a period of three (3) months to
collect Delinquent Rents owed to Seller in the ordinary course of its business,
provided that Buyer shall in no event be obligated to initiate eviction or
litigation proceedings. “Additional Rents” shall mean any and all amounts due
from Tenants for operating expenses, common area maintenance charges, taxes,
shared utility charges, management fees, insurance costs, other comparable
expenses and pass-through charges and any other Tenant charges. At least five
(5) days prior to the Closing Date, Seller shall provide Buyer with a reasonably
detailed reconciliation for each Tenant showing all common area maintenance
charges, property taxes, insurance and other operating cost pass-throughs
payable by Tenants (collectively, the “Operating Expenses”) incurred by Seller
from the beginning of the then-current calendar year (and if the prior calendar
year has not been prorated, also for said prior year) (or, if different, such
Tenants’ then-current annual billing period for Operating Expenses, and if the
prior period has not been prorated, also for said prior period) through the
Closing Date, and any Operating Expense estimates or charges collected by Seller
during the same period of time and relating to such Tenant, all in the form
customarily submitted to each Tenant (the “CAM Reconciliation”). To the extent
that Seller has received as of the Closing any monthly or periodic payments of
Operating Expenses allocable to periods subsequent to Closing, the same shall be
prorated and Buyer shall receive a credit therefor at the Closing. With respect
to any monthly or periodic payments of Operating Expenses received by Buyer
after the Closing allocable to Seller prior to Closing, Buyer shall promptly pay
the same to Seller (subject to the provisions above relating to Delinquent
Rent). Notwithstanding the foregoing, to the extent that the CAM Reconciliation
reveals that Seller has over-collected Operating Expenses from any Tenant such
that, if the end of the operating expense year under

 

-15-



--------------------------------------------------------------------------------

the Leases was the Closing Date, Seller would be obligated to refund money to
such Tenant (an “Over Collection”), rather than collect additional money from
such Tenant (an “Under Collection”), said Over Collection shall be paid by
Seller to Buyer at the Closing as a settlement statement credit; provided, in
the event of an Under Collection, the amount of the Under Collection shall be
paid by Buyer to Seller outside of escrow within 5 Business Days after receipt
from the applicable Tenant in connection with the year-end Operating Expense
reconciliation process. The provisions of this Section 10.3 shall survive the
Closing and the delivery of any conveyance documentation.

10.4. Assessments. To the extent not paid by Tenants as a component of
Additional Rent and that are actually prorated as above, all assessments,
general or special, shall be prorated as of the Closing Date, with Seller being
responsible for any installments of assessments that are due and payable prior
to the Closing Date and Buyer being responsible for any installments of
assessments that are due and payable on or after the Closing Date.

10.5. Taxes. To the extent not paid by Tenants as a component of Additional Rent
and that are actually prorated as above, all nondelinquent real estate taxes on
the Real Property shall be prorated as of the Closing based on the actual
current tax bill, but if such tax bill has not yet been received by Seller by
the Closing, then such proration shall be made based on the prior year’s tax
bill.

10.6. Other. Such other items as are customarily prorated in transactions of
this nature shall be ratably prorated.

For purposes of calculating prorations, Buyer shall be deemed to be in title to
the Property, and therefore entitled to the income therefrom and responsible for
the expenses thereof, for the entire day upon which the Closing occurs. All such
prorations shall be made on the basis of the actual number of days of the year
and month that shall have elapsed as of the Closing Date. The amount of such
prorations shall be adjusted in cash after Closing, as and when complete and
accurate information becomes available. Seller and Buyer agree to cooperate and
use their good faith and diligent efforts to make such adjustments no later than
30 days after the Closing, or as soon as is reasonably practicable if and to the
extent that the required final proration information is not available within
such 30 day period. The obligations of the parties pursuant to this Section 10
shall survive the Closing and shall not merge into any documents of conveyance
delivered at Closing.

11. CLOSING EXPENSES. Buyer will pay the cost of any endorsements to the Title
Policy, one half the costs of any escrows hereunder and the cost of recording
the Grant Deed. Seller shall pay the basic premium for the Title Policy, the
cost of the Survey, any pre-payment penalties associated with the payment of any
indebtedness encumbering the Real Property and one-half of the cost of any
escrows hereunder. Any and all other costs shall be allocated in accordance with
local custom.

12. DESTRUCTION, LOSS OR DIMINUTION OF PROJECT. If, prior to Closing, all or any
portion of the Real Property are damaged by fire or other natural casualty
(collectively “Casualty Damage”), or are taken or made subject to condemnation,
eminent domain or other governmental acquisition proceedings (collectively
“Eminent Domain”), then the following procedures shall apply:

 

-16-



--------------------------------------------------------------------------------

  (a) If the aggregate cost of repair or replacement of the Casualty Damage or
the value of any portion of the Property taken by Eminent Domain (collectively,
“repair and/or replacement”) is $500,000 or less, in the opinion of Buyer’s and
Seller’s respective engineering consultants, and no Tenant has the right to
terminate its Lease, Buyer shall close and take the Property as diminished by
such events, subject to an assignment of Seller’s casualty insurance proceeds
(plus a credit for the amount of any unpaid deductible or self-insured amounts)
or an assignment of any condemnation award, as applicable. In such event, Seller
shall not compromise, settle or adjust any claims without the prior written
consent of Buyer.

 

  (b) If the aggregate cost of repair and/or replacement of the Casualty Damage
or the value of any portion of the Property taken by Eminent Domain is greater
than $500,000, in the opinion of Buyer’s and Seller’s respective engineering
consultants, and/or if a Tenant has a right to terminate its Lease, then Buyer,
at its sole option, may elect either to (i) terminate this Agreement by written
notice to Seller in which event the provisions of Section 18.8 governing a
permitted termination by Buyer of the entire Agreement shall apply; or
(ii) proceed to close subject to an assignment of the proceeds of Seller’s
casualty insurance for all Casualty Damage plus a credit for the amount of any
unpaid deductible or self-insured amounts (or condemnation awards for any
Eminent Domain). In such event, Seller shall fully cooperate with Buyer in the
adjustment and settlement of the insurance claim. The proceeds and benefits
under any rent loss or business interruption policies attributable to the period
following the Closing shall likewise be transferred and paid over (and, if
applicable, likewise credited on an interim basis) to Buyer.

13. DEFAULT.

13.1. Default by Seller. If the parties fail to proceed to Closing as a result
of a default hereunder by Seller, Buyer may elect either to (i) terminate
Buyer’s obligations under this Agreement by written notice to Seller, in which
event the Deposit shall be returned immediately to Buyer and Buyer shall be
reimbursed its transaction costs incurred in connection with this Agreement in
an amount not to exceed One Hundred Fifty Thousand Dollars ($150,000.00); or
(ii) file an action for specific performance. Buyer must bring an action for
specific performance within sixty (60) days or shall be deemed to have elected
alternative (i) of the preceding sentence. The provisions of the immediately
preceding sentence shall survive any termination of this Agreement.

13.2. Default by Buyer. IN THE EVENT OF ANY DEFAULT BY BUYER OF ITS OBLIGATION
TO CLOSE HEREUNDER, SELLER SHALL BE ENTITLED TO RECEIVE, AS FIXED AND LIQUIDATED
DAMAGES AND AS SELLER’S SOLE REMEDY HEREUNDER, AT LAW OR IN EQUITY, THE DEPOSIT
AND BUYER SHALL

 

-17-



--------------------------------------------------------------------------------

PROMPTLY DIRECT THE DEPOSIT BE PAID TO SELLER IN THE EVENT OF A DEFAULT BY BUYER
OF ITS OBLIGATION TO CLOSE HEREUNDER. BUYER AND SELLER AGREE THAT IT WOULD BE
IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH SELLER MAY
SUFFER IN THE EVENT BUYER DEFAULTS HEREUNDER AND FAILS TO COMPLETE THE PURCHASE
OF THE PROPERTY AS HEREIN PROVIDED. BUYER AND SELLER THEREFORE AGREE THAT A
REASONABLE PRESENT ESTIMATE OF THE NET DETRIMENT THAT SELLER WOULD SUFFER IN THE
EVENT OF BUYER’S DEFAULT OR BREACH OF ITS OBLIGATION TO CLOSE HEREUNDER IS AN
AMOUNT OF MONEY EQUAL TO THE DEPOSIT WHICH SHALL BE THE FULL, AGREED AND
LIQUIDATED DAMAGES. IN THE EVENT THAT BUYER DEFAULTS IN ITS OBLIGATIONS
HEREUNDER OTHER THAN ITS OBLIGATION TO CLOSE, THEN FOLLOWING FIVE (5) BUSINESS
DAYS WRITTEN NOTICE TO BUYER TO ALLOW BUYER AN OPPORTUNITY TO CURE (AND BUYER’S
FAILURE TO CURE WITHIN SAID TIME), SELLER SHALL BE ENTITLED TO TERMINATE THIS
AGREEMENT AND PURSUE AN ACTION FOR ITS ACTUAL DAMAGES.

 

LOGO [g333748page23-1.jpg]

   LOGO [g333748page23-2.jpg]

14. SUCCESSORS AND ASSIGNS; TAX-DEFERRED EXCHANGE.

14.1. Assignment. The terms, conditions and covenants of this Agreement shall be
binding upon and shall inure to the benefit of the parties and their respective
nominees, successors, beneficiaries and assigns; provided, however, no
conveyance, assignment or transfer of any interest whatsoever of, in or to the
Property or of this Agreement shall be made by Seller or Buyer during the term
of this Agreement, except Seller may assign all or any of its right, title and
interest under this Agreement to any third party intermediary (an
“Intermediary”) in connection with a tax-deferred exchange pursuant to
Section 1031 of the Internal Revenue Code (an “Exchange”), provided that Buyer
shall incur no liability or costs in connection with such Exchange.
Notwithstanding the foregoing, Buyer may assign all or any of its right, title
and interest under this Agreement to: (i) an Intermediary in connection with an
Exchange; or (ii) any affiliate or subsidiary of Buyer or to any newly created
entity in which Buyer or its affiliates are members, partners or managers. In
the event of an assignment of this Agreement by Buyer, its assignee shall be
deemed to be the Buyer hereunder for all purposes hereof, and shall have all
rights of Buyer hereunder (including, but not limited to, the right of further
assignment), but the assignor shall not be released from all liability
hereunder.

14.2. Tax-Deferred Exchange. In the event either party elects to assign this
Agreement to an Intermediary, the other party shall reasonably cooperate with
the assigning party (without incurring any additional liability or any
additional third party expenses) in connection with such election and the
consummation of the Exchange, including without limitation, by executing an
acknowledgment of the assigning party’s assignment of this Agreement to the
Intermediary.

 

-18-



--------------------------------------------------------------------------------

15. NOTICES. Any notice, demand or request which may be permitted, required or
desired to be given in connection therewith shall be given in writing and
directed to Seller and Buyer as follows:

 

Buyer:

  

IIT Acquisitions LLC

c/o Industrial Income Trust, Inc.

4675 MacArthur Court, Suite 625

Newport Beach, CA 92660

Attn: J.R. Wetzel/Peter Vanderburg

Telephone No.: (949) 892-4912

Facsimile No.: (949) 892-4901

Email: jrwetzel@industrialincome.com/

pvanderbur@industrialincome.com

  

with copies to:

  

IIT Acquisitions LLC

c/o Industrial Income Trust, Inc.

518 17th Street, 17th Floor

Denver, CO 80202

Attn: Josh Widoff, Esq.

Telephone No.: (303) 869-4600

Facsimile No.: (303 869-4602

Email: jwidoff@blackcreekcapital.com

     

Bryan Cave HRO

1700 Lincoln Street, Suite 4100

Denver, CO 80203

Attn: Robert H. Bach

Telephone No.: (303) 866-0236

Facsimile No.: (303) 866-0200

Email: robert.bach@bryancave.com

  

Seller:

  

K.T. RIVERSIDE I LLC

5 Tower Bridge

300 Barr Harbor Drive, Suite 150

Conshohocken, PA 19428

Attn: Stephen J. Butte

Fax: (484) 530-1888

Email: sbutte@ktrcapital.com

  

With a copy to:

  

K.T. RIVERSIDE I LLC

Five Tower Bridge

300 Barr Harbor Drive, Suite 150

Conshohocken, PA 19428

Attn: Albert J. Corr

Fax: (484) 530-1888

Email: acorr@ktrcapital.com

  

 

-19-



--------------------------------------------------------------------------------

With a copy to:

  

Tratt Properties, LLC

4715 N. 32nd Street, Suite 102

Phoenix, Arizona 85018

Attn: Jonathan Tratt

Fax: (602) 391-2900

Email: jt@trattproperties.com

  

With a copy to

its attorneys:

  

Barack Ferrazzano Kirschbaum & Nagelberg LLP

200 West Madison Avenue, Suite 3900

Chicago, Illinois 60606

Attn: Mark J. Beaubien

Fax: (312) 984-3150

Email: mark.beaubien@bfkn.com

  

Notices shall be deemed properly delivered and received: (i) the same day when
personally delivered; or (ii) one day after deposit with Federal Express or
other comparable commercial overnight courier; or (iii) the same day when sent
by electronic mail.

16. BENEFIT. This Agreement is for the benefit only of the parties hereto and
their nominees, successors, beneficiaries and assignees as permitted in
Section 14 and no other person or entity shall be entitled to rely hereon,
receive any benefit herefrom or enforce against any party hereto any provision
hereof.

17. BROKERAGE. Each party hereto represents and warrants to the other that it
has dealt with no brokers or finders in connection with this transaction other
than CBRE, Inc. (“Broker”). Seller shall pay a broker’s commission to Broker
provided the parties proceed to Closing pursuant to a separate agreement between
Seller and Broker. Seller and Buyer each hereby indemnify, protect and defend
and hold the other harmless from and against all Losses, resulting from the
claims of any broker, finder, or other such party, claiming by, through or under
the acts or agreements of the indemnifying party. The obligations of the parties
pursuant to this Section 17 shall survive the Closing or any earlier termination
of this Agreement.

18. MISCELLANEOUS.

18.1. Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the transaction contemplated herein, and all
prior or contemporaneous oral agreements, understandings, representations and
statements, and all prior written agreements, understandings, letters of intent
and proposals, in each case with respect to the transaction contemplated herein,
are hereby superseded and rendered null and void and of no further force and
effect and are merged into this Agreement. Neither this Agreement nor any
provisions hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.

 

-20-



--------------------------------------------------------------------------------

18.2. Time of the Essence. Time is of the essence of this Agreement.

18.3. Legal Holidays. If any date herein set forth for the performance of any
obligations by Seller or Buyer or for the delivery of any instrument or notice
as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday. As used
herein, the term “legal holiday” means any state or federal holiday for which
financial institutions or post offices are generally closed for observance
thereof in the State of Arizona.

18.4. Conditions Precedent. The obligations of Buyer to make the payments
described in Section 2 and to close the transaction contemplated herein are
subject to the express Conditions Precedent set forth in this Agreement, each of
which is for the sole benefit of Buyer and may be waived at any time by written
notice thereof from Buyer to Seller. The waiver of any particular Condition
Precedent shall not constitute the waiver of any other. In the event of the
failure of a Condition Precedent for any reason whatsoever, Buyer may elect, in
its sole discretion and as its sole remedy (except, in the case of
Section 18.4.3 only, such failure of such Condition Precedent also constitutes a
material default by Seller), to terminate this Agreement in which event the
provisions of Section 18.8 governing a permitted termination by Buyer of the
entire Agreement shall apply. In addition to the Conditions Precedent set forth
elsewhere in the Agreement, the following shall also be Conditions Precedent to
Buyer’s obligations, and if the same are not satisfied on the Closing Date, the
provisions of Section 18.8 shall apply:

18.4.1. Title Policy. The Title Company shall issue (or shall be prepared and
irrevocably and unconditionally committed to issue) the Title Policy as
described herein, which Title Policy shall include an endorsement on terms
reasonably acceptable to Buyer insuring that the AMZ ROFO has been waived and is
of no further force and effect;

18.4.2. Accuracy of Representations. All of the representations and warranties
made by Seller in this Agreement or any of the Closing documents shall be true,
correct and complete on and as of the Closing Date;

18.4.3. Seller’s Performance. Seller shall have, in all material respects,
(i) performed all covenants and obligations, and (ii) complied with all
conditions, required by this Agreement to be performed or complied with by
Seller on or before the Closing Date or each such covenant, obligation and
condition shall be waived by Buyer in writing and in its sole and absolute
discretion prior to the Closing;

18.4.4. Leases. No Tenant shall have terminated its Lease pursuant to the terms
of such Lease or provided written notice of its intention to terminate its Lease
other than the exercise by the Tenant Home Depot U.S.A. Inc. (“Home Depot”) of
its termination option contained in Exhibit H to that certain Lease Agreement
dated January 12, 2007, as amended, by and between KT Riverside and Home Depot.

18.4.5. Waiver. Seller shall provide to Buyer a written acknowledgement signed
by AMZ Tenant (the “Waiver”) indicating that AMZ Tenant has waived the AMZ ROFO
in form reasonably acceptable to Buyer, subject to KT I’s obligation under the
AMZ Lease to

 

-21-



--------------------------------------------------------------------------------

allow AMZ Tenant to again have the opportunity to exercise the AMZ ROFO if the
portion of the Purchase Price allocated to the Mohave Project is reduced in an
amount sufficient to require such additional opportunity under the AMZ Lease.
Buyer acknowledges that a Waiver containing substantially the content set forth
on Exhibit H shall in all events be acceptable to Buyer.

18.5. Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that it may have
been prepared by counsel for one of the parties, it being recognized that both
Seller and Buyer have contributed substantially and materially to the
preparation of this Agreement. The headings of various sections in this
Agreement are for convenience only, and are not to be utilized in construing the
content or meaning of the substantive provisions hereof.

18.6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona.

18.7. Partial Invalidity. The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity of enforceability of any other provision
hereof.

18.8. Permitted Termination. In the event that Buyer exercises any right it may
have hereunder to terminate this Agreement that references this Section 18.8,
the Deposit shall be immediately returned to Buyer and neither party shall have
any further obligation or liability under this Agreement except as otherwise
expressly provided hereunder.

18.9. Independent Contract Consideration. Seller and Buyer agree that One
Hundred and No/100 Dollars ($100.00) of the Deposit shall constitute
non-refundable independent consideration (the “Independent Consideration”) for
Seller’s execution and delivery of this Agreement and, notwithstanding any other
provision of this Agreement to the contrary, shall be paid to Seller upon the
earlier to occur of (i) termination of this Agreement for any reason, or
(ii) the Closing. The Independent Consideration shall be applied against the
Purchase Price at Closing.

18.10. Attorney’s Fees. In the event of any litigation arising out or in
connection with this Agreement or the transactions contemplated hereby, the
prevailing parties shall be entitled to reasonable legal fees and costs
(including court costs and the reasonable costs of any experts).

18.11. Audit Rights. Information and Audit Cooperation. For a period of
seventy-five (75) days after the last day of the Closing, at the request of
Buyer and at Buyer’s expense, Seller shall make reasonably available to Buyer
the historical financial information in Seller’s possession regarding the
operation of the Property to the extent reasonably required by Buyer (as a
publicly-traded real estate investment trust) in order to prepare stand-alone
audited financial statements for such operations and in accordance with
generally accepted accounting principles, as of the end of the fiscal year 2012
and any required subsequent date or period, and to cooperate (at Buyer’s
expense) with Buyer and any auditor engaged by Buyer for such purpose. Seller
shall, or shall cause its member or a property manager affiliated with Seller

 

-22-



--------------------------------------------------------------------------------

(collectively, the “Certifying Parties”), without liability, recourse or cost to
Seller or any Certifying Parties, to provide Buyer’s designated independent
auditor letter regarding the books and records of the Property in substantially
the form of Exhibit F attached hereto and made a part hereof (the “Audit Inquiry
Letter”). Buyer agrees that (a) Buyer shall be solely liable to pay and shall
reimburse Seller or any Certifying Party, within five (5) business days
following Seller’s request, for all third-party, out-of-pocket costs and
expenses incurred by such Seller or any Certifying Party in assisting Buyer at
Buyer’s request under this Section 18.11 (such assistance, the “Audit
Assistance”), including all such costs incurred to review, research and complete
the Audit Inquiry Letter; (b) Seller’s or any Certifying Party’s performance of
any Audit Assistance shall be solely as an accommodation to Buyer and neither
Seller nor any Certifying Party shall have, and Seller and all Certifying
Parties are hereby fully released and discharged from any and all, liability or
obligation with respect to the Audit Assistance, any filings (the “SEC Filings”)
made by Buyer or its parent with the United States Securities and Exchange
Commission and the Audit Inquiry Letter; and (c) Buyer hereby agrees to
indemnify, protect, defend and hold Seller, any Certifying Party, their
respective partners and their respective members, officers, directors,
shareholders, participants, affiliates, employees, representatives, investors,
agents, successors and assigns (each an “Indemnified Party” and collectively,
the “Indemnified Parties”) harmless from and against any and all claims actually
asserted against or actually incurred by any Indemnified Party as a result of or
otherwise arising in connection with the Audit Assistance, the SEC Filings
and/or the Audit Inquiry Letter; provided, that claims shall specifically
exclude any claims proximately resulting from the gross negligence or willful
misconduct of an Indemnified Party. The provisions of this Section 18.11 shall
survive Closing.

18.12. Confidentiality. All of the terms and conditions of this Agreement, the
Documents, the Leases or the tenants or tenancies at the Real Property are
confidential, and the parties shall not, without the prior consent of the other
party (which shall not be unreasonably withheld or delayed), disclose such terms
and conditions or the existence of this Agreement to anyone other than their
legal counsel, accountants, lenders, prospective lenders, partners, prospective
partners and other agents and representatives who need to know such information
in connection with the acquisition; provided, however, that the terms of the
Documents, the Leases and the tenants or the tenancies at the Real Property are
not required to be kept confidential by Seller by the terms of this
Section 18.12. Notwithstanding the foregoing, either party may make such
disclosures as required by law, including without limitation any disclosure
required by the United States Securities and Exchange Commission; provided,
however, that Seller shall have no liability to Buyer if such disclosures
violate the terms of the AMZ Lease and Seller provides no assurances or
representations to Buyer that such disclosures are permitted under the AMZ
Lease. Confidential information within the meaning of this Section does not
include any information that (i) is or becomes publicly available without breach
of this Agreement, (ii) can be shown by documentation to have been known to
Seller or Buyer, as applicable, at the time of its receipt, (iii) is received by
Buyer or Seller, as applicable, from a third party who did not acquire or
disclose such information by a wrongful or tortious act, or (iv) can be shown by
documentation to have been independently developed by Buyer or Seller, as
applicable, without reference to any confidential information within the meaning
of this Section. Further, the terms of this section shall terminate upon the
sooner of (I) the Closing of the transaction contemplated hereby or (II) one
(1) year after the Effective Date.

[Signature Page to Follow]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Purchase
and Sale on the date first above written.

 

SELLER:

 

K.T. RIVERSIDE I LLC, a Delaware limited

liability company

By:

 

K.T. Riverside Holding, LLC, a Delaware

limited liability company, its member

 

By:     KTR Phoenix LLC, a Delaware

limited liability company, its member

   

By:     KIF Property Trust, a

Maryland Real Estate investment

trust, its sole member

By:

  /s/ Stephen J Butte

Name:

  Stephen J Butte

Its:

  SVP   By:     Summa Investments, LLC, a Delaware limited liability company,
its member

By:

  /s/ Jonathan Tratt

Name:

  Jonathan Tratt

Its:

  Manager

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Purchase
and Sale on the date first above written.

 

SELLER:

 

K.T. RIVERSIDE, LLC, an Arizona limited

liability company

By:

 

K.T. Riverside Holding, LLC, a Delaware

limited liability company, its member

 

By:     KTR Phoenix LLC, a Delaware

limited liability company, its member

   

By:     KIF Property Trust, a

Maryland Real Estate investment

trust, its sole member

By:

  /s/ Stephen J Butte

Name:

  Stephen J Butte

Its:

  SVP  

By:     Summa Investments, LLC, a

Delaware limited liability company, its

member

By:

  /s/ Jonathan Tratt

Name:

  Jonathan Tratt

Its:

  Manager

 

-25-



--------------------------------------------------------------------------------

BUYER:

 

IIT ACQUISITIONS LLC,

a Delaware limited liability company

By:   /s/ J. R. Wetzel Name:   J. R. Wetzel Its:   Managing Director TITLE
COMPANY AND ESCROW AGENT FOR THE LIMITED PURPOSES OF ACKNOWLEDGING ITS
LIABILITIES AND OBLIGATIONS HEREUNDER: LAND SERVICES USA, INC. AS AGENT FOR
FIRST AMERICAN TITLE INSURANCE COMPANY: By:   /s/ Eileen M. Christian Name:  
Eileen M. Christian Its:   SRVP & Counsel

 

-26-